Citation Nr: 0408857	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 








ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO granted entitlement to service connection for diabetes 
mellitus with erectile dysfunction and assigned an initial 
rating of 40 percent for the disorder from January 2001.  The 
veteran has appealed the percentage evaluation assigned.  

The veteran testified at a Travel Board hearing held before 
the undersigned at the RO in September 2003 in connection 
with his appeal.  In a discussion at the Travel Board 
hearing, the veteran indicated that he had additional medical 
records in his possession that pertained to hospitalization 
at the Parkland Hospital "seven or eight" years earlier and 
to more recent VA treatment.  It was agreed that he would 
submit that evidence to VA through his representative for use 
in deciding his appeal.  That evidence has not been 
subsequently received.  

By a rating decision of September 6, 2003, just four days 
before the Travel Board hearing, the RO granted service 
connection for additional disabilities that were found to be 
complications of diabetes mellitus, including diabetic 
nephropathy with renal insufficiency, rated as 60 percent 
disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; and peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; and assigned a schedular combined rating 
of 100 percent from January 17, 2001.  

In the same decision the RO continued the 40 percent rating 
for diabetes mellitus with erectile dysfunction.  Since these 
disabilities are separately rated, the additional awards have 
no effect on the continuing appeal of the 40 percent initial 
rating for diabetes mellitus with erectile dysfunction.  

As developed by the RO, the appeal previously included the 
additional issue of entitlement to service connection for 
hypertension.  However, the veteran withdrew his appeal as to 
this issue in writing in January 2003 and the matter is not 
before the Board at the present time.  


FINDINGS OF FACT

1.  Diabetes mellitus is manifested by a need for insulin 
injections and restriction of activity.  

2.  Diabetes mellitus is not manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice-per-month visits to a 
diabetic care provider.  

3.  Erectile dysfunction due to the service-connected 
diabetes mellitus results in disability equivalent to 
deformity of the penis with loss of erectile function.  


CONCLUSION OF LAW

1.  The criteria for an initial rating higher than 40 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107, 7107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  

2.  The criteria for a separate initial evaluation of 20 
percent for erectile dysfunction due to diabetes mellitus are 
met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107, 7107; 38 
C.F.R. § 4.119, Diagnostic Code 7522 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In the present case, it appears that the VCAA is 
applicable since the veteran's claim was received after the 
November 9, 2000 effective date of the new law.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the January 2002 rating decision, the 
May 2002 statement of the case and the September 2002 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claim.  In addition, the January 2002 rating 
decision on appeal was preceded by the issuance of a February 
2001 RO letter that provided information required by the new 
law.  The letter advised him of the extent to which medical 
records were necessary to support his claim.  

The letter explained that the veteran was free to submit 
evidence on his own, but that VA would obtain it for him if 
he identified the provider(s) and signed release forms, which 
were enclosed.  The Board finds that the statement of the 
case and the February 2001 letter put the veteran 
substantially on notice of the requirements of the law, the 
evidence needed to support his claim, and the information he 
must supply to permit VA assistance in developing the claim.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence, including 
VA treatment records covering the period of the initial 
evaluation for diabetes mellitus, have been obtained.  The 
veteran has undergone two VA examinations in connection with 
his diabetes claim and has presented testimony to the Board 
at a Travel Board hearing.  He has been given an opportunity 
to identify all other medical providers and submit available 
documentation related thereto.  The Board is not aware of any 
additional relevant evidence for which reasonable procurement 
efforts have not been made.  Accordingly, the Board finds 
that the requirements of the VCAA have been satisfied.  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for diabetes 
mellitus, as distinguished from an appeal from denial of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) (2003).  




In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the CAVC also discussed the concept of "staged" 
ratings, finding that in cases where an initially assigned 
disability evaluation was at issue, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126- 28.  In Meeks v. West, 12 Vet. 
App. 352 (1999), the CAVC reaffirmed the staged ratings 
principle of Fenderson.  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

The appellant is currently evaluated under the criteria for 
rating diabetes mellitus found in Diagnostic Code 7913of the 
rating schedule, which provide for a 40 percent rating for 
diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities.  To warrant the next higher rating 
of 60 percent, the diabetes mellitus must require insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, Code 
7913 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

Under Diagnostic Code 7522, a 20 percent rating is assigned 
for penis deformity with loss of erectile power.  38 C.F.R. § 
4.115b, Code 7522 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

The veteran underwent a VA examination in March 2001 in 
connection with his claim for service connection for diabetes 
mellitus, which was received in January 2001.  He reported 
that diabetes mellitus had been first diagnosed in 1990 or 
1991.  He was currently taking 70/30 insulin, 70 units in the 
morning and evening.  He tested his blood three times per 
week with a glucometer.  The diagnosis was diabetes mellitus 
type I, insulin dependent.  

The veteran underwent additional VA examination in June 2002.  
He was currently taking insulin and an oral diabetic tablet 
but the diabetes was under poor control.  He had had no 
insulin reactions or hospitalizations for acidosis.  He had a 
number of complications of diabetes, including sexual 
impotence, in addition to renal insufficiency and peripheral 
neuropathy.  The impression was diabetes mellitus, type II.  

VA outpatient treatment records dated during the period of 
the award of service connection for diabetes mellitus are of 
record.  The veteran has been seen regularly for diabetes and 
various diabetic complications.  Treatment included 
injections of 70/30 human insulin.  

At his September 2003 Travel Board hearing, the veteran 
testified that he was currently taking insulin injections 
every morning and evening as well as an additional pill but 
that his sugar readings were still not at a safe level.  He 
related that he was receiving his treatment at a VA facility 
where he was seen about every 90 days.  He complained of 
fatigue and loss of strength as well as restriction on his 
activity.  He stated that he was not on any special diet, had 
had no emergency hospitalizations, and was not under daily VA 
supervision.  


Analysis

The present appeal is from the initial rating assigned after 
the granting of service connection, and thus requires a 
determination as to whether "staged ratings" (i.e., different 
percentage ratings for individual periods of time based on 
the facts found) are warranted.  See Fenderson (discussed 
above).  The Board finds that although there may have been 
day-to-day fluctuations in the veteran's diabetes mellitus, 
the evidence as a whole shows no distinct periods of time 
during the period since service connection became effective 
in January 2001 during which the manifestations of diabetes 
were of significantly greater or lesser degree such as to 
warrant a staged rating for any particular period.  

The evidence describing the basic systemic manifestations of 
diabetes mellitus, as distinguished from the complications of 
diabetes which are separately rated, show that the disorder 
is in poor control despite insulin injections and other 
medication and imposes some restrictions on the veteran's 
activity.  The manifestations shown equate with the level of 
disability set forth in the criteria for the current 40 
percent rating.  

The record does not show episodes of ketoacidosis or 
hypoglycemic reactions.  The veteran has had no 
hospitalizations for diabetes during the period of his 
service connection award nor does he require care from a 
diabetes care provider twice per month.  The findings 
required for the next higher rating of 60 percent are not 
present, nor does the level of disability shown in the 
evidence more nearly approximate the level specified for a 60 
percent rating.  See 38 C.F.R. § 4.7 (2003).  

As presently formulated, however, the 40 percent rating for 
diabetes includes the additional disability associated with 
erectile dysfunction due to diabetes.  The veteran is 
therefore entitled to consideration of whether the erectile 
dysfunction should be the subject of a separate rating, as 
are other complications of his diabetes.  

The assignment of multiple separate ratings for the same 
service-connected disability is mandated in circumstances 
where the ratings are not "duplicative of or overlapping 
with" the symptomatology of other conditions.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  If duplication and 
overlapping are avoided, separate ratings do not contravene a 
VA regulation that prohibits the pyramiding of ratings for 
service-connected disabilities.  38 C.F.R. § 4.25 (2003).  
See also Bierman v. Brown, 6 Vet. App. 125, 130 (1994).  

The Board finds that the erectile dysfunction due to diabetes 
mellitus involves a separate function and may properly be 
rated by analogy to penile deformity under Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2003) (when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected).  

Under that code a 20 percent rating is assigned for penile 
deformity with associated loss of erectile power.  The Board 
finds that the loss of erectile function due to diabetes is 
analogous to the loss of erectile function due to deformity 
and that a separate 20 percent rating is therefore warranted 
under that code.  


ORDER

Entitlement to an initial rating higher than 40 percent for 
diabetes mellitus is denied.  

Entitlement to a separate initial rating of 20 percent for 
erectile dysfunction due to diabetes mellitus is granted, 
subject to the criteria governing the payment of monetary 
awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



